Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on March 29, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


4.    	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by the PG-Publication to Borgen et al (‘648).
Per claim 1, Borgen et al discloses (see Fig. 2A) an apparatus that includes a seismic streamer (112), a housing section (124) of said seismic streamer, an acoustic sensor (200) and a motion sensor (203) with the acoustic sensor and motion sensor co-located in the housing.

s 1 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Tenghamn et al (‘577) or PG-Publication to Robertsson et al (‘287).
Per claims 1 and 14, see the abstract of Tenghamn and paragraphs 0010 and 0051 of Robertsson et al.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2, 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgen et al (‘648) or Tenghamn et al (‘577) or Robertsson et al (‘287) in view of Chang et al (‘510).
Per claims 2, 4 and 15, although Borgen et al, Robertsson et al and Tenghamn et al discloses typical seismic streamers, they do not disclose the specificity as claimed.
Chang et al teaches (Fig. 2, col. 2, line 64 - col. 3, line 10) typical seismic streamers include a central longitudinal tube (70), a flexible elastomer (24) about the tube and electro-mechanical cable(s) positioned inside the tube.
It would have been obvious to one of ordinary skill in the art to have utilized the streamer structure of Chang et al in the systems of Borgen et al, Robertsson et al and Tenghamn et al.

8.    	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgen et al (‘648) or Tenghamn et al (‘577) or Robertsson et al (‘287) in view of Chang et al (‘510), as applied to claims 1 and 2 above, and further in view of Fanning (‘476).
Per claim 3, Fanning teaches a hydrophone/geophone embodiment where the radial distance of the collocated hydrophone is greater than that of the geophone (motion sensor) so as to provide for compensation of pressure head variations. Therefore, in view of Fanning, it would have been obvious to one of ordinary skill in the art to have further modified Borgen et al, Robertsson et al or Tenghamn et al to locate the acoustic sensor at a greater radial distance than the co-located motion sensor.

9.  	Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgen et al (‘648) or Tenghamn et al (‘577) or Robertsson et al (‘287) in view of Marschall et al (‘661).
Per claims 8 and 9, Marschall et al teaches an acoustic sensor that includes a piezopolymeric film. In view of the compactness and minimal size attributed to piezopolymer film sensors, it would have been obvious to one of ordinary skill in the art to have modified any one of Borgen et al, Robertsson et al or Tenghamn et al by substituting a piezopolymer film transducer for those disclosed.

s 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgen et al (‘648) or Tenghamn et al (‘577) or Robertsson et al (‘287) in view of Berni (‘473) and Marschall etal (‘661).
Per claims 5-7, Berni teaches a motion sensor that includes a conductive fluid contacting a piezoelectric elements and Marschall et al teaches piezopolymeric films (PVDF) are advantageous types of piezoelectric elements due to their size. In view of Berni and Marschall et al, it would have been obvious to one of ordinary skill in the art to have modified the motion sensors of Borgen et al, Robertsson et al or Tenghamn et al to PVDF films contacting a liquid metal.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 9-13, there is no antecedent for “said seismic acoustic sensor”.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


14.	Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12 and 13 of U.S. Patent No. 9,207,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in dependent claims 10-13 reads upon the subject matter claimed in the ‘341 patent.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl